                                                                                                                                                                        DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                           9/22/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
  the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
                                                                                                CONTACT
PRODUCER
                                                                                                NAME:       Certificate Department
                                                                                                PHONE           (713)521-9251            FAX
El Dorado Insurance Agency, Inc.                                                                (A/C, No, Ext):                          (A/C, No):
                                                                                                                                                    (713)521-0125
                                                                                                E-MAIL      certificates@eldoradoinsurance.com
El Dorado Sec Srvs Ins Agy                                                                      ADDRESS:
3673 Westcenter Drive                                                                                               INSURER(S) AFFORDING COVERAGE                                 NAIC #
Houston                 TX 77042                                                                INSURER A : Clear Blue Specialty Insurance Company                             22328
INSURED                                                                                         INSURER B : Crum & Forster Indemnity Company
Global Maritime Security, Inc.                                                                  INSURER C :
PO Box 1701                                                                                     INSURER D :

                                                                                                INSURER E :
Gretna                                 LA      70054                                            INSURER F :
COVERAGES                                    CERTIFICATE NUMBER: CERTIFICATE (09/20)                                                   REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                ADDL SUBR                                            POLICY EFF      POLICY EXP
 LTR             TYPE OF INSURANCE                  INSD WVD               POLICY NUMBER                (MM/DD/YYYY)    (MM/DD/YYYY)                           LIMITS
       X   COMMERCIAL GENERAL LIABILITY                                                                                                EACH OCCURRENCE                  $        1,000,000
                                                                                                                                       DAMAGE TO RENTED
 A             CLAIMS-MADE      X    OCCUR                                                                                             PREMISES (Ea occurrence)         $          100,000
       X    Professional Liability                               WCSE-CGL-0001155-01                     10/1/2020       10/1/2021     MED EXP (Any one person)         $              5,000
                                                                                                                                       PERSONAL & ADV INJURY            $        1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                              GENERAL AGGREGATE                $        1,000,000
       X POLICY         PRO-                                                                                                                                                     1,000,000
                        JECT          LOC                                                                                              PRODUCTS - COMP/OP AGG           $

           OTHER:                                                                                                                                                       $

       AUTOMOBILE LIABILITY                                                                                                            COMBINED SINGLE LIMIT            $
                                                                                                                                       (Ea accident)
           ANY AUTO                                                                                                                    BODILY INJURY (Per person)       $
           ALL OWNED             SCHEDULED                                                                                             BODILY INJURY (Per accident)     $
           AUTOS                 AUTOS
                                 NON-OWNED                                                                                             PROPERTY DAMAGE                  $
           HIRED AUTOS           AUTOS                                                                                                 (Per accident)
                                                                                                                                                                        $

           UMBRELLA LIAB             OCCUR                                                                                             EACH OCCURRENCE                  $
           EXCESS LIAB               CLAIMS-MADE                                                                                       AGGREGATE                        $

              DED          RETENTION $                                                                                                                                  $
       WORKERS COMPENSATION                                                                                                                PER               OTH-
                                                                                                                                       X   STATUTE      X    ER
       AND EMPLOYERS' LIABILITY               Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                                E.L. EACH ACCIDENT               $        1,000,000
       OFFICER/MEMBER EXCLUDED?                     N/A
 B     (Mandatory in NH)                                         408-738714-3                             3/9/2020        3/9/2021     E.L. DISEASE - EA EMPLOYEE       $        1,000,000
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                                 E.L. DISEASE - POLICY LIMIT      $        1,000,000




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
***Workers' compensation coverage provided by Crum & Forster Indemnity Company applies to LA operations
and employees only***




CERTIFICATE HOLDER                                                                              CANCELLATION
                                         john@globalmaritimesecurity.com
                                                                                                  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
         U.S. Marshals Service,                                                                   THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                                  ACCORDANCE WITH THE POLICY PROVISIONS.
         Southern District of Texas
         Attention:Pat Lopez
                                                                                                AUTHORIZED REPRESENTATIVE
         515 Rusk Avenue,
         Suite 10002
                                                                                               R.L. Ring, Jr./TWICKE
         Houston, TX 77002
                                                                                              © 1988-2014 ACORD CORPORATION. All rights reserved.
ACORD 25 (2014/01)                                     The ACORD name and logo are registered marks of ACORD
INS025 (201401)
